 Case
  Case16-13342-pmm
       16-13342-pmm Doc
                     Doc115
                         109-1FiledFiled
                                     06/25/20
                                         05/14/20
                                                Entered
                                                    Entered
                                                          06/25/20
                                                             05/14/20
                                                                   16:31:46
                                                                      16:46:41
                                                                             Desc
                                                                                Desc
                                                                                  Main
                          Proposed
                            Document  Order Page
                                              Page1 of
                                                     11of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: ROBERT JOSEPH KROBOTH and                  )       CHAPTER 12
         MELANIA ANN KROBOTH,                       )
                                                    )
                                      Debtors       )       No. 16-13342

                                            ORDER

          Upon consideration of Fulton Bank, N.A.’s Motion to Dismiss Case for Failure to Make
  Plan Payments (the “Motion”), the Debtors’ Answer to the Motion, and after any hearing
  thereon, it is
          ORDERED that the Motion is denied.


                                                            BY THE COURT:




                                                            ____________________________
                                                            The Honorable Patricia M. Mayer
Date: June 25, 2020                                         U.S. Bankruptcy Judge
